Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 12/10/2020 is a final office action.

Response to Arguments
2.	Claims 1, 8, 16 and 23 have been amended to add a number of new limitations. The claims are rejected below due to this new amendment to the claims. This office action is made final necessitated by this amendment to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	Though claim 8 recites the term “processing unit” in lines 13-14, this component does not invoke 35 USC 112(f) since an algorithm is recited in the claim that defines the unit by the steps of the function. The steps of obtain, perform and performing are recited in claim 8.

4.	Claims 16-22 recite a plurality of means plus function limitations in claim 16. The specification discloses the hardware for the recited means are processing units and memory as stated in paragraph 0064 and shown in figure 10. Claim 22 recites the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-3. 5, 6, 8-11, 13, 14, 16-18, 20, 21, 23, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2020/0145042) in view of Khandani (US 2018/0309502) further in view of Minkoff (US 2008/0007454). Khandani (US 2018/0309502) is referred to as Khandani2 below.
	Regarding claims 1, 3, 23 and 24, Kulkarni discloses a method and non-transitory computer readable medium (Claim 15: A non-transitory computer readable medium storing…) of performing proximity detection using radio frequency (RF) signals at an electronic device (Title: Motion assisted leakage removal for radar applications. Paragraph 0003: Radar operates to localize targets in the radar field of view.), the method comprising: 
obtaining a plurality of Channel Impulse Response (CIR) measurements at least in part by, for each transmit/receive pair of the electronic device (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.):
transmitting, with transmit circuitry of the electronic device, a respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.), and 
obtaining, with receive circuitry of the electronic device, a CIR measurement by taking a plurality of samples of the respective RF signal, wherein at least a portion of the plurality of samples of the respective RF signal are taken during the transmitting of the respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.);
(Paragraph 0004: when the transmitter and the receiver are in close to each other, some of the signal from the transmitter can leak directly to the receiver in addition to a reflected signal that bounces off the targets in the environment. Paragraph 0006: apply a filter that estimates leakage included in the first CIR and generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.); and 
after that spatial cancellation determining a proximity of a target, based at least in part on the plurality of CIR measurements (Paragraph 0003: Radar operates to localize targets in the radar field of view.).
Kulkarni does not disclose wherein performing the spatial cancellation comprises determining a leakage steering vector in a direction of an OTA leakage between a transmit/receive pair of the antenna elements of the electronic device; determining a projection of the null space in a direction of the leakage steering vector based on the direction of the OTA leakage; and cancelling at least a portion of the OTA leakage based on the projection to the null space in the direction of the leakage steering vector.  
	Khandani2 discloses a communication system that reduces self-interference as stated in paragraph 0168. Use multiple receive antennas to enable receive beamforming for the purposes of reducing self-interference through receive beamforming (to null the self-interference channel), i.e., create a receive null with respect to the relay transmit front-end and improve the reception signal to noise ratio of the desired incoming signal prior to amplifying/relaying it (paragraphs 0168). Paragraph 
The combination of Kulkarni and Khandani2 does not disclose the specific details of performing spatial cancellation of OTA leakage as specified in the claims. Minkoff discloses the beamforming process generates weights that are used in the beamforming operation to distort the beam pattern by imposing nulls at the angles corresponding to the directions of the interfering sources. In adaptive beamforming, the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions as stated in paragraph 0021. This is the process that takes place in conventional beamforming and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors.); determining a projection of the null space in a direction of the leakage steering vector based on the direction of the interfering signal (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.); and cancelling at least a portion of the interfering signal based on the projection to the null space in the direction of the leakage steering vector (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.).  
Regarding claim 2, Kulkarni discloses wherein the plurality of transmit/receive pairs of antenna elements comprises: a plurality of receive antenna elements within the receive circuitry, or a plurality of transmit antenna elements within the transmit circuitry, or both (Paragraph 0043: the transceiver 126 includes one or more antenna arrays including a receiver in close proximity to a transmitter as well as other receivers and transmitters.).  
Regarding claims 5, 13 and 26, the combination discloses wherein performing the spatial cancellation comprises performing digital leakage cancellation in which: prior (Kulkarni: Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.), a calibration CIR measurement is taken when the target is not detected (Khandani2: Paragraph 0165 discloses low power training signals are inserted in the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160 also discloses the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference.); wherein determining the leakage steering vector in the direction of the OTA leakage is based on the calibration CIR measurement (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.). 
Regarding claims 6, 14 and 27, the combination discloses performing OTA leakage tracking by taking one or more additional calibration CIR measurements subsequent to performing the digital leakage cancellation (Khandani2: paragraph 0165: low power training signals are inserted tin the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160: the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference. Khandani2 does not disclose this insertion of the training signals takes place at only one time. Monitoring the self-interference channel will allow constant corrections for the self-interference cancellation to be taking place and allow the system to accurately remove this interference throughout the function of the system.) and updating the steering vector of the OTA leakage direction when target is not detected vector (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.).
	Regarding claims 8, 10 and 11, Kulkarni discloses an electronic device for performing proximity detection using radio frequency (RF) signals (Title: Motion assisted leakage removal for radar applications. Paragraph 0003: Radar operates to localize targets in the radar field of view.), the electronic device comprising: 
antenna elements comprising: one or more transmit antenna elements, and one or more receive antenna elements, wherein the one or more transmit antenna elements and the one or more receive antenna elements comprise a plurality of transmit/receive pairs of antenna elements; transmit circuitry communicatively coupled with the one or more transmit antenna elements; receive circuitry communicatively coupled with the one or more receive antenna elements (Paragraph 0043: the transceiver 126 includes one or more antenna arrays including a receiver in close proximity to a transmitter as well as other receivers and transmitters.); 
a processing unit communicatively coupled with the transmit circuitry and receive circuitry and configured to: obtain a plurality of Channel Impulse Response (CIR) measurements at least in part by, for each transmit/receive pair of a plurality of transmit/receive pairs of antenna elements of the electronic device (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.): 
causing the transmit circuitry to transmit a respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device.), and 
causing the receive circuitry to obtain a CIR measurement by taking a plurality of samples of the respective RF signal, wherein at least a portion of the plurality of samples of the respective RF signal are taken during the transmitting of the respective RF signal ((Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received.); 
perform spatial cancellation of Over The Air (OTA) leakage between the transmit circuitry and the receive circuitry (Paragraph 0004: when the transmitter and the receiver are in close to each other, some of the signal from the transmitter can leak directly to the receiver in addition to a reflected signal that bounces off the targets in the environment. Paragraph 0006: apply a filter that estimates leakage included in the first CIR and generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.); and 
after that spatial cancellation determine a proximity of a target, based at least in part on the plurality of CIR measurements (Paragraph 0003: Radar operates to localize targets in the radar field of view.).
Kulkarni does not disclose wherein performing the spatial cancellation comprises determining a leakage steering vector in a direction of an OTA leakage between a transmit/receive pair of the antenna elements of the electronic device; determining a projection of the null space in a direction of the leakage steering vector based on the direction of the OTA leakage; and cancelling at least a portion of the OTA leakage based on the projection to the null space in the direction of the leakage steering vector.  
	Khandani2 discloses a communication system that reduces self-interference as stated in paragraph 0168. Use multiple receive antennas to enable receive beamforming for the purposes of reducing self-interference through receive beamforming (to null the self-interference channel), i.e., create a receive null with 
The combination of Kulkarni and Khandani2 does not disclose the specific details of performing spatial cancellation of OTA leakage as specified in the claims. Minkoff discloses the beamforming process generates weights that are used in the beamforming operation to distort the beam pattern by imposing nulls at the angles corresponding to the directions of the interfering sources. In adaptive beamforming, the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions as stated in paragraph 0021. This is the process (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors.); determining a projection of the null space in a direction of the leakage steering vector based on the direction of the interfering signal (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.); and cancelling at least a portion of the interfering signal based on the projection to the null space in the direction of the leakage steering vector (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.).  
Regarding claim 9, Kulkarni discloses wherein the processing unit composes at least part of a modem (Kulkarni discloses the transmission and reception of RF signals. Those RF signals will be modulated at the transmitter and demodulated at the receiver. The modulation and demodulation are the components of a modem. Paragraph 0043: For example, for frequency modulated continuous wave (FMCW) radars a possible metric can be generated using the intermediate frequency signal derived after low pass filter of the product of the transmit and received signal and further sampled by the ADC.).  
Regarding claims 16, 18 and 20, Kulkarni discloses a device for performing proximity detection using radio frequency (RF) signals at an electronic device (Title: Motion assisted leakage removal for radar applications. Paragraph 0003: Radar operates to localize targets in the radar field of view.), the device comprising: 
Means for obtaining a plurality of Channel Impulse Response (CIR) measurements at least in part by, for each transmit/receive pair of the electronic device (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.):
transmitting, with transmit means of the device, a respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.), and 
obtaining, with receive means of the device, a CIR measurement by taking a plurality of samples of the respective RF signal, wherein at least a portion of the plurality of samples of the respective RF signal are taken during the transmitting of the respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.);
means for performing spatial cancellation of Over The Air (OTA) leakage between the transmit means and the receive means (Paragraph 0004: when the transmitter and the receiver are in close to each other, some of the signal from the transmitter can leak directly to the receiver in addition to a reflected signal that bounces off the targets in the environment. Paragraph 0006: apply a filter that estimates leakage included in the first CIR and generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.); and 
(Paragraph 0003: Radar operates to localize targets in the radar field of view.).
Kulkarni does not disclose wherein performing the spatial cancellation comprises determining a leakage steering vector in a direction of an OTA leakage between a transmit/receive pair of the antenna elements of the electronic device; determining a projection of the null space in a direction of the leakage steering vector based on the direction of the OTA leakage; and cancelling at least a portion of the OTA leakage based on the projection to the null space in the direction of the leakage steering vector.  
	Khandani2 discloses a communication system that reduces self-interference as stated in paragraph 0168. Use multiple receive antennas to enable receive beamforming for the purposes of reducing self-interference through receive beamforming (to null the self-interference channel), i.e., create a receive null with respect to the relay transmit front-end and improve the reception signal to noise ratio of the desired incoming signal prior to amplifying/relaying it (paragraphs 0168). Paragraph 0165 discloses low power training signals are inserted in the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160 also discloses the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference. Therefore, Khandani2 discloses wherein performing the spatial cancellation comprises performing digital leakage cancellation in which beamforming is used to cancel at least a portion of the OTA leakage by projecting a null in the direction of the self interference channel to then remove the self interference channel from the 
The combination of Kulkarni and Khandani2 does not disclose the specific details of performing spatial cancellation of OTA leakage as specified in the claims. Minkoff discloses the beamforming process generates weights that are used in the beamforming operation to distort the beam pattern by imposing nulls at the angles corresponding to the directions of the interfering sources. In adaptive beamforming, the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions as stated in paragraph 0021. This is the process that takes place in conventional beamforming and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the conventional manner of operating of beamforming as disclosed by Minkoff in the beamforming of the combination of Kulkarni and Kulkarni2. Minkoff discloses determining a leakage steering vector in a direction of an interfering signal between a transmit/receive pair of the antenna elements of the electronic device (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors.); determining a projection of the null space in a direction of the leakage steering vector based on the direction of the interfering signal (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.); and cancelling at least a portion of the interfering signal based on the projection to the null space in the direction of the leakage steering vector (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.).  
The combination discloses wherein the means for performing the spatial cancellation comprises performing digital leakage cancellation in which: prior to obtaining the plurality of CIR measurements (Kulkarni: Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.), a calibration CIR measurement is taken when the target is not detected (Khandani2: Paragraph 0165 discloses low power training signals are inserted in the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160 also discloses the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference.); wherein (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.). 
Regarding claim 17, Kulkarni discloses wherein the plurality of transmit/receive pairs of antenna elements comprises: a plurality of receive antenna elements within the receive circuitry, or a plurality of transmit antenna elements within the transmit circuitry, or both (Paragraph 0043: the transceiver 126 includes one or more antenna arrays including a receiver in close proximity to a transmitter as well as other receivers and transmitters.).  
Regarding claim 21, the combination further discloses a means for performing OTA leakage tracking by taking one or more additional calibration CIR measurements subsequent to performing the digital leakage cancellation and updating the steering vector of the OTA leakage direction when target is not detected (Khandani2: paragraph 0165: low power training signals are inserted tin the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160: the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference. Khandani2 does not disclose this insertion of the training signals takes place at only one time. Monitoring the self-interference channel will allow constant corrections for the self-interference cancellation to be taking place and allow the system to accurately remove this interference throughout the function of the system.).

6.	Claims 4, 12, 16-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2020/0145042) in view of Khandani (US 2018/0309502) further in view of Minkoff (US 2008/0007454) in view of Khandani (US 2019/0222296). Khandani (US 2018/0309502) is referred to as Khandani2 below.
	Regarding claims 4, 12 and 25, the combination of Kulkarni, Khandani2 and Minkoff discloses the method and device stated above. The combination does not disclose wherein performing the spatial cancellation comprises performing analog beamforming in which a minimum in power radiated, received, or both, occurs in a direction of the OTA leakage.  
	Khandani discloses a communication system shown in figure 5. Khandani discloses reducing self-interference is important in paragraph 0063. To reduce self-interference, antenna beamforming is used and the antenna beamforming aims to create a transmit null over the receive antennas (transmit beamforming) and/or create a receive null with respect to the transmit antennas of the same unit (receive beamforming) as stated in paragraph 0063. The null will be a minimum in power in the direction of the self-interference (leakage). Figure 3 discloses the second stage of beamforming is analog. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beamforming disclosed by Khandani into the method and the device of the combination of Kulkarni, 
	Regarding claims 16, 18 and 19, Kulkarni discloses a device for performing proximity detection using radio frequency (RF) signals at an electronic device (Title: Motion assisted leakage removal for radar applications. Paragraph 0003: Radar operates to localize targets in the radar field of view.), the device comprising: 
Means for obtaining a plurality of Channel Impulse Response (CIR) measurements at least in part by, for each transmit/receive pair of the electronic device (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.):
transmitting, with transmit means of the device, a respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.), and 
obtaining, with receive means of the device, a CIR measurement by taking a plurality of samples of the respective RF signal, wherein at least a portion of the plurality of samples of the respective RF signal are taken during the transmitting of the respective RF signal (Paragraph 0006: determine a first motion state of the device, control the radar transceiver to transmit a first set of signals during the first motion state of the device, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates leakage included in the first CIR, during a second motion state of the device control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.);
means for performing spatial cancellation of Over The Air (OTA) leakage between the transmit means and the receive means (Paragraph 0004: when the transmitter and the receiver are in close to each other, some of the signal from the transmitter can leak directly to the receiver in addition to a reflected signal that bounces off the targets in the environment. Paragraph 0006: apply a filter that estimates leakage included in the first CIR and generate a second CIR based on the second set of signals and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR.); and 
(Paragraph 0003: Radar operates to localize targets in the radar field of view.).
Kulkarni does not disclose wherein performing the spatial cancellation comprises determining a leakage steering vector in a direction of an OTA leakage between a transmit/receive pair of the antenna elements of the electronic device; determining a projection of the null space in a direction of the leakage steering vector based on the direction of the OTA leakage; and cancelling at least a portion of the OTA leakage based on the projection to the null space in the direction of the leakage steering vector.  
	Khandani2 discloses a communication system that reduces self-interference as stated in paragraph 0168. Use multiple receive antennas to enable receive beamforming for the purposes of reducing self-interference through receive beamforming (to null the self-interference channel), i.e., create a receive null with respect to the relay transmit front-end and improve the reception signal to noise ratio of the desired incoming signal prior to amplifying/relaying it (paragraphs 0168). Paragraph 0165 discloses low power training signals are inserted in the relay signal to learn the characteristics of the self-interference channel. Paragraph 0160 also discloses the system extracts the entire impulse response of the self-interference channel and this knowledge is used to adjust the filter structure used in the cancellation of the self-interference. Therefore, Khandani2 discloses wherein performing the spatial cancellation comprises performing digital leakage cancellation in which beamforming is used to cancel at least a portion of the OTA leakage by projecting a null in the direction of the self interference channel to then remove the self interference channel from the 
The combination of Kulkarni and Khandani2 does not disclose the specific details of performing spatial cancellation of OTA leakage as specified in the claims. Minkoff discloses the beamforming process generates weights that are used in the beamforming operation to distort the beam pattern by imposing nulls at the angles corresponding to the directions of the interfering sources. In adaptive beamforming, the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions as stated in paragraph 0021. This is the process that takes place in conventional beamforming and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the conventional manner of operating of beamforming as disclosed by Minkoff in the beamforming of the combination of Kulkarni and Kulkarni2. Minkoff discloses determining a leakage steering vector in a direction of an interfering signal between a transmit/receive pair of the antenna elements of the electronic device (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors.); determining a projection of the null space in a direction of the leakage steering vector based on the direction of the interfering signal (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.); and cancelling at least a portion of the interfering signal based on the projection to the null space in the direction of the leakage steering vector (Minkoff: paragraph 0021: the manner of operation with the weights is equivalent to operating with a set of beamsteering vectors that have been projected into the null space of a matrix that is orthogonal to the interfering directions.).  
The combination of Kulkarni, Khandani2 and Minkoff does not disclose wherein the means for performing the spatial cancellation comprises performing analog beamforming in which a minimum in power radiated, received, or both, occurs in a direction of the OTA leakage. Kulkarni does not disclose a means to calibrate the Tx antenna array or RX antenna array using null steering, measure respective TX and/or RX steering vectors in desired directions and the OTA leakage direction, construct a codebook weight vector to optimize sectors to a constant of a null in the direction of the OTA leakage, and using the beam forming weights during radar operations.
Khandani discloses a communication system shown in figure 5. Khandani discloses reducing self-interference is important in paragraph 0063. To reduce self-interference, antenna beamforming is used and the antenna beamforming aims to create a transmit null over the receive antennas (transmit beamforming) and/or create a receive null with respect to the transmit antennas of the same unit (receive beamforming) as stated in paragraph 0063. The null will be a minimum in power in the direction of the self-interference (leakage). Figure 3 discloses the second stage of beamforming is analog. In this case, the array is calibrated for null steering, vectors are 
Regarding claim 17, Kulkarni discloses wherein the plurality of transmit/receive pairs of antenna elements comprises: a plurality of receive antenna elements within the receive circuitry, or a plurality of transmit antenna elements within the transmit circuitry, or both (Paragraph 0043: the transceiver 126 includes one or more antenna arrays including a receiver in close proximity to a transmitter as well as other receivers and transmitters.).  

7.	Claims 7, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2020/0145042) in view of Khandani (US 2018/0309502) further in view of Minkoff (US 2008/0007454) in view of Doane et al (US 2018/0115342). Khandani (US 2018/0309502) is referred to as Khandani2 below.

	Doane discloses the simultaneous transmit and receive with digital phase array shown in figure 1. Paragraph 0038 discloses the desired receive beam pattern may include spatial cancellation (deconstructive interference patterns) to reduce the total accepted power from each transmitter. Ultimately the digital receive beamformer outputs a digital received signal comprised of a portion of each of the received signals from received channels. This can be achieved through the adaptive beamforming algorithm such as a Minimum Variance Distortionless Response (MVDR). This equalizer will remove unwanted interference patterns from being received and minimize the power from each of the transmitters. In view of these advantages, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital beamforming using the MVDR of Doane into the method and device of the combination of Kulkarni, Khandani2 and Minkoff.

8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2020/0145042) in view of Khandani (US 2018/0309502) further in view of Minkoff (US 2008/0007454) in view of Khandani (US 2019/0222296) further in view of Doane et al (US 2018/0115342). Khandani (US 2018/0309502) is referred to as Khandani2 below.
Regarding claim 22, the combination of Kulkarni, Khandani2, Minkoff and Khandani discloses the specifics of the means for performing means for performing spatial cancellation of Over The Air (OTA) leakage between the transmit means and the receive means as stated above. 
	The combination does not disclose wherein the means for performing the spatial cancellation comprises performing digital beamforming using a minimum variance distortionless response (MVDR) beamformer.
	Doane discloses the simultaneous transmit and receive with digital phase array shown in figure 1. Paragraph 0038 discloses the desired receive beam pattern may include spatial cancellation (deconstructive interference patterns) to reduce the total accepted power from each transmitter. Ultimately the digital receive beamformer outputs a digital received signal comprised of a portion of each of the received signals from received channels. This can be achieved through the adaptive beamforming algorithm such as a Minimum Variance Distortionless Response (MVDR). This equalizer will remove unwanted interference patterns from being received and minimize the power from each of the transmitters. In view of these advantages, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital beamforming using the MVDR of Doane into the method and device of the combination of Kulkarni, Khandani2, Minkoff and Khandani.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/17/2021